
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.61


CONSULTING SERVICES AGREEMENT


        THIS CONSULTING SERVICES AGREEMENT, is entered into as of January 1,
2002 by and between METROMEDIA INTERNATIONAL GROUP, INC., a Delaware corporation
("MMG"), and METROMEDIA COMPANY, a Delaware general partnership ("Metromedia").


BACKGROUND


        MMG desires to engage Metromedia to provide, and Metromedia agrees to
provide to MMG, certain consulting services (as described in Section 1(a)
below), on an as-needed basis pursuant to the terms of this Agreement. This
Agreement is intended to provide MMG with certain services of Metromedia on a
transitional basis.

        NOW, THEREFORE, in consideration of the mutual promises hereinafter set
forth, and intending to be legally bound hereby, MMG and Metromedia hereby agree
as follows:

        1.    Services to be Provided.    

        (a)  During the term of this Agreement, Metromedia shall perform for MMG
consulting services in the following areas (the "Services") in accordance with
the terms of this Agreement:

(i)financial accounting;

(ii)cash management and treasury;

(iii)financial reporting (including Securities and Exchange Commission
reporting);

(iv)tax (including tax preparation assistance and strategic advice);

(v)human resources and benefits administration; and

(vi)legal.

        (b)  The Services will be provided by Metromedia to MMG only upon the
specific request of MMG (through its President, Chief Financial Officer or
General Counsel) and only as to the specific items requested by MMG.

        (c)  If requested by MMG prior to requesting specific Services,
Metromedia shall provide to MMG an estimate of the number of hours for each
person who will be assigned by Metromedia to provide such Services and
Metromedia shall use its best efforts to complete such Services within the
estimated number of hours.

        (d)  MMG will not be required to request a minimum amount of Services
per month or any other period.

        2.    Term.    The term of this Agreement shall commence on January 1,
2002 and shall continue until the later of (i) the date of the filing of MMG's
Annual Report on Form 10-K for the year ended December 31, 2001 or
(ii) March 31, 2002. Upon the termination or expiration of this Agreement, MMG
shall be responsible for any portion of the compensation owed to Metromedia
under Section 3 for any Services rendered prior to the effective date of such
expiration or termination. In addition, any provisions of this Agreement that
are expressed to survive the expiration or termination of the Agreement shall
survive such expiration or termination.

        3.    Compensation; Payment Procedure.    

        (a)  As compensation for Metromedia's performance of the Services, MMG
shall pay to Metromedia the hourly fees specified in Schedule A for the
Metromedia employees performing the Services (the "Consulting Fees").

1

--------------------------------------------------------------------------------

        (b)  Consulting Fees will only be paid for the actual hours (or partial
hours, on a pro rated basis) for which the Services are provided and will be
payable monthly (by check or directly to a bank account designated by
Metromedia) in arrears upon receipt from Metromedia of an itemized invoice
detailing the Services provided by Metromedia during the preceding month,
including information about the Services provided by each Metromedia employee
during such month and the number of hours the Services were provided.

        (c)  No Consulting Fees shall be payable by MMG for any services not
specifically requested by MMG in the manner specified in Section 1(b) above.

        (d)  MMG will reimburse Metromedia for all reasonable business expenses
properly incurred by Metromedia in or about the provision of the Services,
subject to approval in advance by MMG and subject to Metromedia having delivered
to MMG such forms and vouchers or other evidence of actual payment of such
expenses as MMG may from time to time require. Notwithstanding the foregoing, in
the performance of the Services hereunder, Metromedia will not have any
obligation to incur any cost or expense or to advance any funds which constitute
a reimbursable expense under this Section unless, in the reasonable opinion of
Metromedia, sufficient funds of MMG will be available to pay for or reimburse
Metromedia for such cost, expense or advance in accordance with the terms of
this Section.

        4.    Independent Contractor; Liability and Indemnification.    

        (a)  For purposes of this Agreement and all Services to be provided
hereunder, none of Metromedia or any of its employees shall be considered a
partner, co-venturer, agent, or representative of MMG, but shall remain in all
respects an independent contractor, and neither party shall have any right or
authority to make or undertake any promise, warranty or representation, to
execute any contract, or otherwise to assume any obligation or responsibility in
the name of or on behalf of the other party.

        (b)  None of Metromedia or any of its employees, consultants or other
representatives (collectively, the "Metromedia Parties") shall bear any
liability whatsoever for all damages, losses, deficiencies, liabilities, costs
and expenses (including reasonable attorneys' fees) (collectively, "Adverse
Consequences") incurred or suffered by MMG or any of its affiliates or
subsidiaries or any of their respective employees, consultants or
representatitves (the "MMG Parties") or any third party that result from, relate
to or arise out of actions taken, or omitted to be taken, by any of the
Metromedia Parties in the performance or non-performance of this Agreement or
any part thereof, except for Adverse Consquences to any MMG Parties in any way
relating to or resulting from the gross negligence or willful misconduct of any
Metromedia Party. In no event will Metromedia be liable for MMG's loss of
profits and/or other consequential loss or damage.

        (c)  Except as otherwise set forth in the first sentence of Section 4(b)
hereof, Metromedia will not be liable for, and MMG shall reimburse, indemnify
and hold harmless Metromedia from, against and in respect of, any and all
Adverse Consequences incurred or suffered by Metromedia during the term of this
Agreement and relating to the performance by Metromedia of its duties hereunder,
except for Adverse Consequences relating to or resulting from the gross
negligence or willful misconduct of any Metromedia Party.

        (d)  The provisions of this Section 4 shall survive the expiration or
sooner termination of the term of this Agreement

        5.    Metromedia's Employees.    

        (a)    Employees Assigned by Metromedia.    Metromedia shall assign the
employees of Metromedia listed on Exhibit A hereto to perform the Services.
Metromedia shall remove from the project that is the subject of this Agreement
any of Metromedia's employees who perform any Services in a manner
unsatisfactory to MMG, in its business discretion. MMG shall have the right to
pprove any replacement employees of Metromedia assigned to perform Services
prior to their assignment by Metromedia, which approval shall not be
unreasonably withheld or delayed. All employees assigned by Metromedia to
perform the Services shall have appropriate technical, application and other
skills to enable them to perform their duties in a professional manner,
consistent with industry standards.

2

--------------------------------------------------------------------------------

        (b)    Metromedia Responsible for its Employees.    

        (i)    Metromedia's employees are not, nor shall they be deemed to be at
any time during the term of this Agreement, employees of MMG. Metromedia shall
be solely responsible for (A) the payment of all wages, salaries, overtime pay
and other compensation due to Metromedia's employees assigned to perform the
Services, (B) the payment for and the provision of all benefits and worker's
compensation insurance for such employees in accordance with the corporate
policy of Metromedia, and (C) the withholding of all employment related taxes
for such employees and the payment, if any, of employment related taxes and
worker's compensation insurance. No employee of Metromedia shall be entitled to
participate in or receive any benefit or right as a MMG employee under any of
MMG's employee benefit and welfare plans, including, without limitation,
employee insurance, pension, savings and security plans as a result of or in
connection with this Agreement.

        (ii)  Metromedia shall be solely responsible for and shall reimburse,
indemnify and hold harmless MMG from, against and in respect of, any and all
damages, losses, deficiencies, liabilities, costs and expenses (including
attorneys' fees) incurred or suffered by MMG that result from, relate to or
arise out of:

        (A)  any action, suit, claim, or legal, administrative, arbitration,
governmental or other proceeding or investigation initiated by or on behalf of
any of Metromedia's employees based on a theory that MMG is an employer or joint
employer of such employee; or

        (B)  any action, suit, claim, or legal, administrative, arbitration,
governmental or other proceeding or investigation initiated by or on behalf of
any of Metromedia's employees for damage to property or bodily injury (including
death), whether or not any such damage to property or bodily injury occurred
while such employee was present at any facility of MMG or relating in any manner
to an occurrence at any facility of MMG, unless such damage to property or
bodily injury was caused by the gross negligence or willful act or failure to
act of MMG.

        (c)    Survival.    The provisions of this Section 5 shall survive the
expiration or sooner termination of the term of this Agreement.

        6.    Confidentiality.    

        (a)    MMG Information.    Metromedia agrees at all times during the
term of this Agreement and thereafter, and Metromedia shall cause its employees,
consultants and representatives, to hold in strictest confidence, and not to
use, except in connection with Metromedia's performance of the Services, and not
to disclose to any person or entity without written authorization of the
President of MMG, any Confidential Information of MMG. As used herein,
"Confidential Information" means any MMG proprietary or confidential
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers, markets, marketing, distribution and sales information and systems,
business plans and projections, sales and profit figures, finances and other
business information disclosed to Metromedia by MMG, either directly or
indirectly in writing, orally or by drawings or inspection of documents or other
tangible property. However, Metromedia's obligations under this Section 6(a)
shall not apply to any information which: (i) is or becomes generally and freely
publicly available in any way otherwise than as a result of breach by Metromedia
of the provisions of this Section; (ii) Metromedia can show was lawfully in its
or the Metromedia Group's possession or known to it by being in its use or being
recorded in its files or computers or other recording media prior to receipt
from MMG and was not previously acquired by Metromedia or any member of the
Metromedia Group from MMG or any third party under any obligation of confidence;
(iii) is disclosed by Metromedia with the prior written approval of MMG; or
(iv) is required to be disclosed pursuant to law, government requirement or
court order (provided, however, that Metromedia shall promptly advise MMG of its
notice of any such requirement or order).

3

--------------------------------------------------------------------------------

        (b)    Third Party Information.    Metromedia recognizes that MMG has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on MMG's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Metromedia agrees at all times during the term of this Agreement and
thereafter, and Metromedia shall cause its employees, consultants and
representatives, to hold in strictest confidence, and not to use, except in
connection with Metromedia's performance of the Services, and not to disclose to
any person or entity, or to use it except as necessary in performing the
Services, consistent with MMG's agreement with such third party.

        (c)    Survival.    The provisions of this Section 6 shall survive the
expiration or sooner termination of the term of this Agreement.

        7.    No Conflicting Agreements.    Metromedia represents that neither
Metromedia nor any Metromedia employee performing the Services is a party to any
existing agreement which would prevent any of them from entering into and
performing this Agreement. Metromedia will not enter into any other agreement
that is in conflict with its obligations under this Agreement. Subject to the
foregoing, Metromedia and the employees of Metromedia may from time to time act
as a consultant to, perform professional services for, or enter into agreements
similar to this Agreement with other persons or entities without the necessity
of obtaining approval from MMG.

        8.    Entire Agreement, Amendment and Assignment.    This Agreement is
the sole agreement between Metromedia and MMG with respect to the Services to be
performed hereunder and it supersedes all prior agreements and understandings
with respect thereto, whether oral or written. No modification to any provision
of this Agreement shall be binding unless in writing and signed by Metromedia
and MMG. No waiver of any rights under this Agreement, will be effective unless
in writing signed by the party to be charged. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of Metromedia and its employees hereunder are of a
personal nature and shall not be assignable or delegable in whole or in part by
Metromedia.

        9.    Governing Law.    The construction, validity and performance of
this agreement shall be governed by and construed in all respects in accordance
with the laws of the State of New York, U.S.A., excluding its rules as to
conflicts of law.

        10.    Notices.    All notices and other communications hereunder shall
be in writing and shall be deemed effectively given upon personal delivery to
the party to be notified, on the next Business Day after delivery to an
internationally recognized overnight courier service, upon confirmation of a
facsimile transmission, or five days after deposit with the United States Post
Office, by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice; provided that notices of a change
of address shall be effective only upon receipt thereof):

To Metromedia: One Meadowlands Plaza
East Rutherford, NJ 07073
Fax: 201 531-2803
Attention: David A. Persing
To MMG:
505 Park Avenue
21st Floor
New York, NY 10022
Fax: (212) 527-3995
Attention: General Counsel

4

--------------------------------------------------------------------------------

        11.    Severability.    In the event any provision of this Agreement is
held to be invalid or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect.

        12.    Remedies.    Unless expressly stated otherwise, the remedies
specified herein shall be cumulative and in addition to any other remedies
available at law or in equity.

        13.    Attorney's Fees.    In the event either party hereto institutes
any suit or action to enforce its rights hereunder, the successful party in any
such suit or action shall be entitled to recover from the other such sum as the
court may adjudge reasonable as an attorney's fee in such suit or action and in
any appeals therefrom.

        14.    Interpretation.    The article and section headings contained in
this Agreement are solely for the purpose of reference, are not part of the
agreement of the parties and shall not in any way affect the meaning or
interpretation of this Agreement. As used in this Agreement, (a) the term
"person" shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a governmental entity
or any department or agency thereof, (b) the term "subsidiary" when used in
reference to any other person shall mean any corporation of which outstanding
securities having ordinary voting power to elect a majority of the Board of
Directors of such corporation are owned directly or indirectly by such other
person, (c) the terms "affiliate" and "parent" shall have the meanings set forth
in Rule 12b-2 of the United States Securities Exchange Act of 1934, as amended,
and (d) the term "Business Day" shall mean any day other than a Saturday, Sunday
or other day on which banks in the State of New York are authorized or required
to be closed.

        15.    Successors and Assigns.    This Agreement shall inure to the
benefit of and binding upon the successors to and permitted assigns of each
party.

        16.    Counterparts.    This Agreement shall become binding when any one
or more counterparts hereof, individually or taken together, shall bear the
signatures of Metromedia and MMG. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, but all of which together shall
constitute but one and the same instrument. In offering any counterpart in proof
it shall not be necessary to establish the existence or location of any other
counterpart.

        17.    Cooperation.    Subject to the provisions of this Agreement, the
parties hereto shall use their best efforts to take, or cause to be taken, such
action, to execute and deliver, or cause to be executed and delivered, such
additional documents and instruments and to do, or cause to be done, all things
necessary, proper or advisable under the provisions of this Agreement to
consummate and make effective the transactions contemplated by this Agreement.

        IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
duly executed this Agreement as of the date first above written.

METROMEDIA COMPANY   METROMEDIA INTERNATIONAL GROUP, INC.
By:
/s/ David A. Persing

--------------------------------------------------------------------------------


 
By:
/s/ Carl C. Brazell, Jr.

--------------------------------------------------------------------------------

  Name: David A. Persing     Name: Carl C. Brazell, Jr.   Title: Senior Vice
President     Title: President and Chief Executive Officer

5

--------------------------------------------------------------------------------



QuickLinks


CONSULTING SERVICES AGREEMENT
BACKGROUND
